

116 S1873 IS: Protecting Access to American Products Act
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1873IN THE SENATE OF THE UNITED STATESJune 13, 2019Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish a process for waiver of coastwise endorsement requirements.
	
 1.Short titleThis Act may be cited as the Protecting Access to American Products Act. 2.Waiver of coastwise endorsement requirementsSection 12112 of title 46, United States Code, is amended by adding at the end the following:
			
				(c)Waivers In Cases of Product Carrier Scarcity or Unavailability
 (1)In GeneralThe head of an agency shall, upon request, temporarily waive the requirements of subsection (a), including the requirement to satisfy section 12103, if the person requesting that waiver reasonably demonstrates to the head of an agency that—
 (A)there is no product carrier, with respect to a specified good, that meets such requirements, exists, and is available to carry such good; and
 (B)the person made a good faith effort to locate a product carrier that complies with such requirements.
 (2)DurationAny waiver issued under paragraph (1) shall be limited in duration, and shall expire by a specified date that is not less than 30 days after the date on which the waiver is issued.
 (3)ExtensionUpon request, if the circumstances under which a waiver was issued under paragraph (1) have not substantially changed, the head of an agency shall, without delay, grant one or more extensions to a waiver issued under paragraph (1), for periods of not less than 15 days each.
					(4)Deadline for waiver response
 (A)Response deadlineNot later than 60 days after receiving a request for a waiver under paragraph (1), the head of an agency shall approve or deny such request.
 (B)Findings in support of denied waiverIf the head of an agency denies such a request, the head of an agency shall, not later than 14 days after denying the request, submit to the requester a report that includes the findings that served as the basis for denying the request.
 (C)Request deemed grantedIf the head of an agency has neither granted nor denied the request before the response deadline described in subparagraph (A), the request shall be deemed granted on the date that is 61 days after the date on which the head of an agency received the request. A waiver that is deemed granted under this subparagraph shall be valid for a period of 30 days.
						(5)Notice to Congress
 (A)In GeneralThe head of an agency shall notify Congress— (i)of any request for a temporary waiver under this subsection, not later than 48 hours after receiving such request; and
 (ii)of the issuance of any such waiver, not later than 48 hours after such issuance. (B)ContentsThe head of an agency shall include in each notification under subparagraph (A)(ii) a detailed explanation of the reasons the waiver is necessary.
 (6)DefinitionsIn this subsection: (A)Product carrierThe term ‘product carrier’, with respect to a good, means a vessel constructed or adapted primarily to carry such good in bulk in the cargo spaces.
 (B)Head of an agencyThe term “head of an agency” means an individual, or such individual acting in that capacity, who is responsible for the administration of the navigation or vessel inspection laws..